Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 29 March 2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites “[a] composite part, in particular interior trim part for a vehicle” (emphases added).  Such a recitation is considered to require both a genus (composite part) together with a species that falls within the broad range or limitation in the same claim (interior trim part).  Claim 1 is considered indefinite because 
As claims 2-9 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-9 are also held to be rejected.
	
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is nominally directed to a laminate having a planar glass, yet the claim also requires the planar glass to be bent and be held in the bent configuration.  A bent glass cannot be deemed to be planar.  For prior art rejection below, the bent “planar glass” of claim 4 is considered to be a bent glass sheet or plate glass.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first [side]” and “the second side”.  It is not clear if these refer to the first and second sides of the planar glass mentioned in claim 1, or if these refer to opposing sides of the connecting layer.  For prior art rejection below, it is assumed that these sides refer to surfaces of the connecting layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0291384 A1 (“Wang”) view of U.S. 2014/0283472 A1 (“Moore”).
Considering claim 1, Wang discloses a glass-based reflector having a bent shape, the reflector comprising a cold-bent glass layer 9 laminated to the following layers in the recited order: a first plate/frame 14, a honeycomb spacer 16, and a second plate/frame honeycomb inherently has a plurality of cells, thereby reading on the claimed cell core.  Wang differs from the claimed invention, as it does not disclose a honeycomb having cells filled with a hardened or solidified polymer.
Moore teaches a filled honeycomb having a structured core and resin material embedded within the cells of the structured core and encasing the structured core (Moore ¶ 0014 and 0093-0095; Figs. 4A and 4B), wherein the resin material may fill all of the space inside the cells of the structured core (id. ¶ 0035).  Moore teaches that subsequent to the filling, the resin material may be cured and hardened (id. ¶ 0109).  The teachings of Moore is considered to read on the third clause of claim 1, as the resin material extend through the thickness of the structured core and covers a top and bottom surfaces of the structured core.
Both Wang and Moore are analogous, as each is directed to honeycomb structures (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Moore could be applied to Wang, given that each reference is directed to honeycombs.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a resin-infused honeycomb for the spacer 16 in Wang, as Moore teaches that resin-infused and -encased honeycombs exhibits improved resistance to delamination (by creating mechanical interlocking), as compared to bonded honeycombs wherein resins sheets are joined to only the opposing surfaces of a honeycomb via adhesive but wherein no additional physical connection is present (Moore ¶ 0008, 0013, and 0098).  Wang as modified by Moore renders obvious claim 1.
Considering claim 2, plate 14 shown in Fig. 5 of Wang reads on the claimed connecting layer.
Considering claim 3, “decorative” is a subjective standard, and the reflective metal coating applied to the glass layer of Wang is deemed decorative.
Considering claim 4, the cold-bent glass layer in Wang is shown to be held by the honeycomb spacer.
Considering claim 5, Wang discloses that adhesive may be used to adhere the plate/frame to the cold-bent glass (Wang ¶ 0041).
Considering claim 7, plate/frame 14’ of Wang maps onto the further layer.  Given that it is attached to the honeycomb spacer, it is clear that the two layers in question are bonded.
Considering claim 8, Wang discloses that each plate/frame may contain stiffening fibers (id. ¶ 0042).
Considering claim 9, resin is synonymous with polymer (in particular, one that is cured).

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0003148 A1 (“Myles”) in view of Moore.
Considering claim 1, Myles discloses a structural panel having a glass outer panel bonded to an aluminum honeycomb core, wherein the aluminum honeycomb core is sandwiched between skin layers (Myles abs.).  The glass outer panel reads on the claimed planar glass, and the aluminum honeycomb core reads on the claimed cell core.  
Moore teaches a filled honeycomb having a structured core and resin material embedded within the cells of the structured core and encasing the structured core (Moore ¶ 0014 and 0093-0095; Figs. 4A and 4B), wherein the resin material may fill all of the space inside the cells of the structured core (id. ¶ 0035).  Moore teaches that subsequent to the filling, the resin material may be cured and hardened (id. ¶ 0109).  The teachings of Moore is considered to read on the third clause of claim 1, as the resin material extend through the thickness of the structured core and covers a top and bottom surfaces of the structured core.
Both Myles and Moore are analogous, as each is directed to honeycomb structures (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Moore could be applied to Myles, given that each reference is directed to honeycombs.  In particular, Myles discloses that thermosetting epoxy material that constitute the resin phase of the fiber reinforced skin layer is cured to effect the bonding of the skin layers to the aluminum honeycomb core (Myles ¶ 0022), and it is noted that epoxy is also used by Moore for filling the honeycomb taught therein (Moore ¶ 0083).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a resin-infused honeycomb for the honeycomb core in Myles, as Moore teaches that resin-infused and -encased honeycombs exhibits improved resistance to delamination (by creating mechanical interlocking), as compared to bonded honeycombs wherein resins sheets are joined to only the opposing surfaces of a honeycomb via adhesive but wherein 
Considering claim 2, adhesive layer 22 (Myles ¶ 0062) reads on the claimed connecting layer.
Considering claim 3, Myles discloses that a decorative design may be included (id. ¶ 0023).
Considering claim 5, as the connecting layer is made of adhesive, it comprises an adhesive.
Considering claim 6, Fig. 11 of Myles show a sections of the honeycomb core without any cells, wherein such section is instead provided to allow attachment of the panel to other objects.  Such a section, at least before placement of other materials, is a through opening, and it is clear that such a section has an area greater than that of a cell.
Considering claims 7 and 8, the fiber-reinforced skin layer more distal to the glass outer panel reads on the claimed further layer.
Considering claim 9, polymer is a resin.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781